Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-KSB of Affordable Green Homes International, Inc. of our report dated May 8, 2007 on our audit of the financial statements of Affordable Green Homes International, Inc. as of March 31, 2007, and the related statements of operations, stockholders’ equity from inception on October 10, 2006 through March 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 15, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
